Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 15, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156717 & (11)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                         Kurtis T. Wilder,
  JULIE BAKER and JAMES BAKER,                                                                                       Justices
            Plaintiffs-Appellees,
  v                                                                SC: 156717
                                                                   COA: 340658
                                                                   Oakland CC: 16-153460-NH
  INFINITY PRIMARY CARE, P.L.L.C.
  d/b/a IPC – ASSOCIATES IN INTERNAL
  MEDICINE and AMY GOLDFADEN, M.D.,
               Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 2, 2017 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 15, 2017
         d1114
                                                                              Clerk